UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-02554 Name of Registrant: Vanguard Money Market Reserves Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2016 – February 28, 2017 Item 1: Reports to Shareholders Semiannual Report | February 28, 2017 Vanguard Money Market Funds Vanguard Prime Money Market Fund Vanguard Federal Money Market Fund Vanguard Treasury Money Market Fund A new format, unwavering commitment As you begin reading this report, youll notice that weve made some improvements to the opening sectionsbased on feedback from you, our clients. Page 1 starts with a new Your Funds Performance at a Glance, a concise, handy summary of how your fund performed during the period. In the renamed Chairmans Perspective, Bill McNabb will focus on enduring principles and investment insights. Weve modified some tables, and eliminated some redundancy, but we havent removed any information. At Vanguard, were always looking for better ways to communicate and to help you make sound investment decisions. Thank you for entrusting your assets to us. Contents Your Funds Performance at a Glance. 1 Chairmans Perspective. 3 Advisors Report. 6 Prime Money Market Fund. 10 Federal Money Market Fund. 29 Treasury Money Market Fund. 42 About Your Funds Expenses. 51 Glossary. 53 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: No matter what language you speak, Vanguard has one consistent message and set of principles. Our primary focus is on you, our clients. We conduct our business with integrity as a faithful steward of your assets. This message is shown translated into seven languages, reflecting our expanding global presence. Your Fund’s Performance at a Glance • For the six months ended February 28, 2017, Vanguard Prime Money Market Fund returned 0.33% for Investor Shares and 0.36% for Admiral Shares. Vanguard Federal Money Market Fund returned 0.19%, and Vanguard Treasury Money Market Fund returned 0.17%. All these results surpassed the average returns of the funds’ peer groups. • The period coincided with the final implementation of new money market regulations.
